Title: From James Madison to Richard Rush, 17 September 1815
From: Madison, James
To: Rush, Richard


                    
                        
                            Dear Sir
                        
                        Montpelier Sepr. 17. 1815
                    
                    I cannot do better with the inclosed communication than to put it into your hands, with a request that you will give effect to the ideas of Mr. Dallas if you concur in them, by a few lines to Mr. Dick, who appears to be well disposed to sustain the interests of the U.S.
                    I see by the newspapers that J. B. had passed thro’ Baltimore for Washington. I have recd yours acknowleging the rect. of mine relating to him. If you have written since his arrival, the letter, owing to cross purposes of the Mail, will not reach me till tomorrow.
                    Will you be so good as to find out whether the letter referred to in the inclosed was lodged in the Treasury or State Dept., and if in the former to put both under cover to Mr Dallas. Affec. respects
                    
                        
                            James Madison
                        
                    
                